Title: From George Washington to Jeremiah Dummer Powell, 2 August 1778
From: Washington, George
To: Powell, Jeremiah Dummer


          
            Sir
            Head Qrs [White Plains] Augt 2d 1778
          
          As General Glover’s brigade has been detached to Rhode Island—and is intended to form a
            part of the Troops—which are to operate in that Quarter, I take the liberty to request,
            that such of the recruits of your State as have not actually marched, may proceed and
            join him. This will not only place them in a way of rendering immediate service; but
            will prevent them the trouble of a long and fatiguing march at this season. Your
            recruits now here will join the Massachussets Brigades—which compose a part of this
            Army. I have the Honor to be with the greatest respect & esteem Sir Yr Most
            Obedt sert
          
            Go: Washington
          
        